    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 1 of 28




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF TEXAS
                           Houston Division
____________________________________
LADONNA WIGGINS,                     ]     Hon. Charles Eskridge, U.S.D.J.
Defendant                            ]         Pretrial Omnibus Motions
       v.                            ]           No. 4:21-cr-00066-1
UNITED STATES,                       ]               Criminal Action
Plaintiff.                           ]
___________________________________ ]

      NOTICE OF DEFENDANT’S PRETRIAL OMNIBUS MOTIONS
      PLEASE TAKE NOTICE that Defendant, LaDonna Wiggins, will move this

Court, by and through Counsel, and upon the enclosed Memorandum of Law,

before the Honorable Charles Eskridge, U.S.D.J., at the United States Courthouse,

515 Rusk Street, Room 8607, Houston, Texas 77002, at such time as the Court

may direct, for an order: (a) suppressing any and all evidence obtained through, or

derived from, the execution of a search warrant at Ms. Wiggins residence on

February 9, 2021; (b) suppressing any and all statements alleged to have been

made by Ms. Wiggins’ minor son to law enforcement on February 9, 2021, as well

as any and all evidence derived from such statements; (c) compelling the

Government to disclose any oral, written, or recorded statements alleged to have

been made by the Defendant to law enforcement or other Government agents

regarding this matter; (d) declaring the case as complex and extending trial and

scheduling dates; (e) granting leave to file additional motions as additional




                                        1
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 2 of 28




information and discovery materials become available; and (f) granting the

opportunity to present oral argument as to these motions.

Dated: March 16, 2021
       Fort Lee, New Jersey
                                                            Respectfully Submitted,

                                                           /s/ Patrick A. Mullin
                                                          Patrick A. Mullin, Esq.
                                                  S.D. Texas Bar No. NJ1042197
                                             The Law Offices of Patrick A. Mullin
                                                 45 Rockefeller Plaza, Suite 2000
                                                    New York, New York 10111
                                                          Phone: (212)639-1600
                                                       Facsimile: (201)242-9610
                                                        Mullin@Taxdefense.com




                                         2
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 3 of 28




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF TEXAS
                           Houston Division
____________________________________
LADONNA WIGGINS,                     ]     Hon. Charles Eskridge, U.S.D.J.
Defendant                            ]         Pretrial Omnibus Motions
       v.                            ]           No. 4:21-cr-00066-1
UNITED STATES,                       ]               Criminal Action
Plaintiff.                           ]
___________________________________ ]

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S PRETRIAL
                OMNIBUS MOTIONS




                                     3
   Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 4 of 28




                           TABLE OF CONTENTS

Notice of Motion ……………...………………………….………………………. 1

Memorandum of Law ………………...………………………………….……….. 3

Table of Contents ……………………..………………………...……….……….. 4

Table of Authorities ……………………..……………………………….…….… 6

Preliminary Statement ……………………………………………………………. 8

Procedural History/Statement of Facts …………………………………………… 8

Certificate of Conference …………………………………………………………. 9

Legal Argument …………………………………………………………………. 10

Point One: Motions to Suppress ……………………………………………….... 10

    I.    Defendant Moves for Suppression of All Evidence Obtained
          During, or Derivative of, the Search of Ms. Wiggins’ Residence
          on February 9, 2021 as in Violation of the Warrant Requirements
          Set Forth in the Fourth Amendment to the U.S. Constitution …..… 11

          A.    The Search Warrant Lacked Probable Cause ………..……... 12

          B.    Because the Search Warrant Lacked Probable Cause,
                Evidence Obtained During, or Derivative of, Its Execution
                Must Be Suppressed ……………………………...………… 14

    II.   Defendant Moves to Suppress any Statement Alleged to Have
          Been Made by Defendant’s Son to Law Enforcement During
          the Execution of the Search Warrant on February 9, 2021
          as Unconstitutional ………………………………………………… 15

          A.    Any Statements Alleged to Have Been Made by
                Defendant’s Son on February 9, 2021 Were Elicited in
                Response to Interrogation by Law Enforcement ..………….. 16


                                    4
   Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 5 of 28




          B.    Defendant’s Son Was “In Custody” When His Statement
                Was Allegedly Given ………………………………………. 17

          C.    Any Statements Alleged to Have Been Made by
                Defendant’s Son to Law Enforcement on
                February 9, 2021 Must Therefore Be Suppressed Due to
                the Agents’ Failure to Comply with Miranda ……………… 19

Point Two: Motions to Compel …………………………………………………. 20

    I.    Defendant Moves for Disclosure of Any and All Statements
          Alleged to Have Been Made by Defendant to Law Enforcement
          Agents Regarding this Matter ……………………..……………… 20

Point Three: Scheduling Motions …………………………..…………………... 21

     I.   Defendant Requests the Court Declare the Case as Complex and
          Extend Trial and Scheduling Dates ………………………………... 21

    II.   Defendant Requests Leave to File Additional Motions as They
          Become Appropriate ……………………...……………………….. 23

Conclusion ………………………………………………………………………. 23

Certificate of Word Count …………………………...………………………….. 25

Certificate of Service ……………………………...…………………………….. 26

Proposed Form of Order ……………………………………………………….... 27




                                    5
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 6 of 28




                          TABLE OF AUTHORITIES

Statutes

United States Constitution, Fourth Amendment …………………..……….. passim

United States Constitution, Fifth Amendment ………………………….. 10, 15, 19

18 U.S.C. § 1014 ………………………………………………………..……. 8, 21

18 U.S.C. § 1344(1) …………………………………………………..……… 8, 21

18 U.S.C. § 1957 ………………………………………………………..……. 8, 21

18 U.S.C. § 3161 ……………………………………………………...………… 22

Federal Rule of Criminal Procedure 16(a) ……………………………...………. 20

Case Law

Bartholomew v. Pennsylvania, 221 F.3d 425 (3d Cir. 2000) ………..………….. 13

Illinois v. Gates, 462 U.S. 213 (1983) …………………………..……………… 12

Jackson v. Denno, 378 U.S. 368 (1964) ……………………..…………………. 11

Mapp v. Ohio, 367 U.S. 643 (1961) ……………………..……………………… 14

Massachusetts v. Upton, 466 U.S. 727 (1984) ………..………………………… 12

Miranda v. Arizona, 384 U.S. 436 (1966) …..……………………………... passim

Nardone v. United States, 308 U.S. 338 (1939) ……………………..…………. 14

Orozco v. Texas, 394 U.S. 324 (1969) …………………………..……………… 18

Rhode Island v. Innis, 446 U.S. 291 (1980) ………………..…………………… 17


                                     6
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 7 of 28




Thompson v. Keohane, 516 U.S. 99 (1995) ……………..………………….. 17, 19

United States v. Craighead, 539 F.3d 1073 (9th Cir. 2008) …………..……. 18, 19

United States v. Franz, 772 F.3d 134 (3d Cir. 2014) ……………..……. 12, 13, 14

United States v. Groezinger, 625 F.Supp. 2d 145 (S.D.N.Y. 2009) ……..……… 19

United States v. Harrelson, 705 F.2d 733 (5th Cir. 1983) …………..………….. 11

United States v. Hashime, 734 F.3d 278 (4th Cir. 2013) ………..……………… 18

United States v. Kim, 292 F.3d 969 (9th Cir. 2002) ………..…………………… 17

United States v. Merchant, 2019 U.S. Dist. LEXIS 143457 (D. V.I. 2019) … 13, 14

United States v. Morris, 2017 U.S. Dist. LEXIS 185365 (S.D. Ga. 2017) ...… 7, 14

United States v. Rodriguez, 356 F.3d 254 (2d Cir. 2004) ……………..………... 16

Wong Sun v. United States, 371 U.S. 471 (1963) …………………....……… 14, 16




                                       7
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 8 of 28




                            PRELIMINARY STATEMENT

        LaDonna Wiggins, defendant in this matter (“Ms. Wiggins” and

“Defendant”), is charged by way of criminal indictment no. 4:21-cr-66 (the

“Indictment”), with two (2) counts of bank fraud in violation of 18 U.S.C. §

1344(1), two (2) counts of making a false statement to a bank in violation of 18

U.S.C. § 1014, and five (5) counts of money laundering in violation of 18 U.S.C. §

1957.

                  PROCEDURAL HISTORY/STATEMENT OF FACTS

        The Indictment was returned against Ms. Wiggins on February 24, 2021. On

March 2, 2021, Ms. Wiggins made an initial appearance and was arraigned before

this Court and was released on bond at that time. On March 3, 2021, this Court

entered a Scheduling Order, whereby dispositive motions are due by March 16,

2021, with pretrial materials are due May 3, 2021, a pretrial conference is set for

May 7, 2021, and jury selection is scheduled to begin on May 11, 2021.

        By and through counsel, Ms. Wiggins timely files these Omnibus Pretrial

Motions, requesting that the Court: (a) suppress evidence obtained through the

execution of a search warrant at Ms. Wiggins residence on February 9, 2021; (b)

suppress any and all statements alleged to have been made by Ms. Wiggins’ minor

son to law enforcement on February 9, 2021; (c) compel the Government to


                                        8
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 9 of 28




disclose any oral, written, or recorded statements alleged to have been made by the

Defendant to law enforcement or other Government agents regarding this matter;

and (d) declare the case as complex and extend trial and scheduling dates.

      Defendant further requests the right to file additional motions as additional

information and discovery materials become available.

      Finally, the Defendant requests the opportunity to present oral argument as

to these Pretrial Omnibus Motions.

                          CERTIFICATE OF CONFERENCE

      On March 11, 2021, the Defense conferred via email with the Government

regarding pretrial motions. At that time, the Government and Defense agreed to

the following:

      1.    Reciprocal disclosure of all Jencks Act material will be made one (1)

            week prior to trial;

      2.    The Government will disclose any Rule 404(b) materials thirty (30)

            days prior to trial;

      3.    The Government will request that all law enforcement personnel

            preserve their rough notes related to this matter; and

      4.    Reciprocal production of exhibit lists and witness lists will be made

            thirty (30) days prior to trial.




                                           9
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 10 of 28




      The Government further advised at that time that it opposes the Defense’s

Motion to Suppress evidence obtained through execution of the search warrant, as

well as any statements alleged to have been given by Defendant’s minor son during

the execution of the search warrant.

      The Government advised that it opposes declaring the case complex but that

it would be agreeable to a request that the trial date in this matter be postponed to

November, 2021, to allow both sides to adequately prepare for trial.

      Finally, the Government advised that it would leave to the Court’s discretion

whether to grant the Defense’s request for leave to file additional motions,

including, but not limited to discovery-related motions, as appropriate.

                              LEGAL ARGUMENT

                        POINT ONE: MOTIONS TO SUPPRESS

      Defendant moves, by and through counsel, to suppress, on the basis of the

Fourth and Fifth Amendments to the United States Constitution, as well as

applicable case law, the interests of justice, and any other points and authorities the

Court deems relevant: (a) any and all evidence obtained through, or derived from,

the execution of a search warrant on Defendant’s residence on February 9, 2021;

and (b) any and all statements alleged to have been made by Defendant’s minor

son to law enforcement agents during the execution of the search warrant on

February 9, 2021. Defendant, moreover, requests the right to bring additional


                                          10
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 11 of 28




motions to challenge any statements alleged to have been made by Defendant to

law enforcement, pending the Government’s disclosure of any such statements, as

requested in Point Two below.

      Defendant requests an evidentiary hearing on these motions to suppress. See

Jackson v. Denno, 378 U.S. 368, 380 (1964) (“A defendant objecting to the

admission of a confession is entitled to a fair hearing in which both the underlying

factual issues and voluntariness of his confession are actually and reliably

determined.”); United States v. Harrelson, 705 F.2d 733, 737 (5th Cir. 1983) (an

evidentiary hearing is required on a motion to suppress if necessary to receive

evidence on an issue of fact).

      I.     Defendant Moves for Suppression of All Evidence Obtained
             During, or Derivative of, the Search of Ms. Wiggins’
             Residence on February 9, 2021 as in Violation of the
             Warrant Requirements Set Forth in the Fourth
             Amendment to the U.S. Constitution.

      On February 9, 2021, Government agents executed a search warrant on

Defendant’s residence pursuant to a sealed search warrant issued on February 8,

2021 by U.S. Magistrate Judge Dena H. Palermo (“Search Warrant”). While there

is reference to an “Affidavit” in the Search Warrant and documents labeled

“Attachments A and B”, Defendant has advised that she was not provided with a

copy of this Affidavit at the time the search was conducted. Nor was Defense




                                        11
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 12 of 28




Counsel provided with a copy of the Affidavit when the Search Warrant and

documents labeled “Attachments A and B” were provided.

      Accordingly, as set forth below, Defendant submits that the search was

conducted in violation of the Fourth Amendment warrant requirement because

neither the Defendant nor Defense Counsel has been provided with a copy of the

supporting Affidavit to establish probable cause, and the Search Warrant does not

establish probable cause on its face.

              A.   The Search Warrant Lacked Probable Cause.

      The Fourth Amendment to the U.S. Constitution states that “no warrants

shall issue, but upon probable cause, supported by oath or affirmation, and

particularly describing the place to be searched, and the persons or things to be

seized.” The U.S. Supreme Court has described the necessary probable cause as “a

fair probability that contraband or evidence of a crime will be found in a particular

place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). Courts should review warrants

“to determine whether there is substantial evidence in the record supporting the

magistrate’s decision to issue the warrant.” Massachusetts v. Upton, 466 U.S. 727,

728 (1984).

      Courts have held that, even where a warrant is otherwise facially valid when

issued, its execution may be in violation of the requirements set forth in the Fourth

Amendment where the subject of the search is not presented with all of the


                                         12
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 13 of 28




documents supporting the warrant. See United States v. Franz, 772 F.3d 134, 144

(3d Cir. 2014) (“The Nardinger Warrant was facially valid when issued but the

execution of it violated Franz’s Fourth Amendment rights because, as presented to

Franz, it did not contain a particularized list of items to be seized.”); Bartholomew

v. Pennsylvania, 221 F.3d 425, 429 (3d Cir. 2000) (holding that where supporting

documents required to meet the Fourth Amendment warrant requirement are

“sealed”, the Fourth Amendment is violated, even if those documents are

referenced on the face of the warrant); United States v. Merchant, 2019 U.S. Dist.

LEXIS 143457, at *26 (D. V.I. 2019) (“Because the warrant, as executed, was not

accompanied by the incorporated supporting documents when it was presented to

Defendant, it failed to ‘inform the subject of the search [as to] what can be seized,’

. . . . Accordingly, the warrant failed to satisfy the second prong of the Fourth

Amendment’s particularity requirement.”) (citing Bartholomew, 221 F.3d at 429,

United States v. Wright, 493 F. App’x 265, 268-69 (3d Cir. 2012)); United States v.

Morris, 2017 U.S. Dist. LEXIS 185365 (S.D. Ga. 2017) (finding that a warrant

was invalid where it failed to incorporate a particularized affidavit by reference and

the affidavit was not attached to the warrant).

      In this matter, the Search Warrant states only that “the affidavit(s), or any

recorded testimony, establish probable cause to search and seize the person or

property” and does not establish the basis for a finding of probable cause on the


                                         13
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 14 of 28




face of the warrant. Accordingly, because the Affidavit upon which the Search

Warrant relies to establish probable cause was provided neither to the Defendant at

the time of the search nor to Defense Counsel, the Search Warrant lacks sufficient

probable cause to meet the standard required by the Fourth Amendment. See, e.g.,

Franz, 772 F.3d at 144; Bartholomew, 221 F.3d at 429; Merchant, 2019 U.S. Dist.

LEXIS 143457, at *26; Morris, 2017 U.S. Dist. LEXIS 185365.

             B.    Because the Search Warrant Lacked Probable Cause,
                   Evidence Obtained During, or Derivative of, Its
                   Execution Must Be Suppressed.

      Evidence as a result of an illegal search or seizure must be excluded from

use against a criminal defendant. Mapp v. Ohio, 367 U.S. 643, 648 (1961) (citing

Weeks v. United States, 232 U.S. 383 (1914)). This includes not only evidence

directly obtained as a result of an illegal search or seizure but also evidence which

was derivative of such search or seizure, or so-called “fruit of the poisonous tree.”

Nardone v. United States, 308 U.S. 338, 341 (1939); see also Wong Sun v. United

States, 371 U.S. 471, 484 (1963) (citing Silverthorne Lumber Co. v. United States,

251 U.S. 385 (1920) (holding that the derivative rule “extends as well to the

indirect as the direct products” of unconstitutional conduct).

      Because the search warrant executed on Defendant’s residence lacked

probable cause, the search was illegal, and any and all evidence obtained as a result




                                         14
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 15 of 28




of the search, as well as evidence derived from such evidence, must be suppressed.

See Mapp, 367 U.S. at 648; Nardone, 308 U.S. at 341; Wong Sun, 371 U.S. at 484.



      II.   Defendant Moves to Suppress any Statement Alleged to
            Have Been Made by Defendant’s Son to Law Enforcement
            During the Execution of the Search Warrant on February 9,
            2021 as Unconstitutional.

      The Fifth Amendment to the U.S. Constitution provides that no person shall

“be compelled in any criminal case to be a witness against himself.” In Miranda v.

Arizona, 384 U.S. 436, 444–45 (1966), the U.S. Supreme Court held that the

prosecution may not use statements elicited through custodial interrogations unless

the use of procedural safeguards guarantee that the accused has been informed of

and freely waived his Fifth Amendment rights.

      The Miranda Court defined these required procedural safeguards to include

the following:

      1.    Law enforcement officers must warn the individual being interrogated

            that “he has a right to remain silent, that any statement he does make

            may be used as evidence against him, and that he has the right to the

            presence of an attorney, either retained or appointed” prior to the

            commencement of any interrogation. Id. at 444.




                                        15
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 16 of 28




      2.     If the individual “indicates in any manner that he wishes to consult

             with an attorney before speaking, there can be no questioning.” Id. at

             444–45.

      3.     If the individual is alone and indicates in any manner that he does not

             wish to be interrogated, law enforcement may not question him. Id. at

             445.

      4.     Any waiver of these rights must be “voluntary, knowing, and

             intelligent”. Id. at 444.

      These requirements apply when the individual is “in custody” and the

statements elicited are in response to “interrogation by law enforcement.” Id. at

444; see also United States v. Rodriguez, 356 F.3d 254, 258 (2d Cir. 2004)

(quoting United States v. Morales, 834 F.2d 35, 38 (2d Cir. 1987)) (“Custodial

interrogation exists when a law enforcement official questions an individual and

that questioning was: (1) conducted in custodial settings that have inherently

coercive pressures that tend to undermine the individual’s will to resist and to

compel him to speak … (the in custody requirement) and (2) when the inquiry is

conducted by officials who are aware of the potentially incriminating nature of the

disclosures sought (the investigatory intent requirement)”).

             A.     Any Statements Alleged to Have Been Made by
                    Defendant’s Son on February 9, 2021 Were Elicited in
                    Response to Interrogation by Law Enforcement.


                                         16
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 17 of 28




      The U.S. Supreme Court has defined “interrogation” for purposes of

Miranda as “express questioning” or any activity by law enforcement officers

“reasonably likely to elicit an incriminating response.” Rhode Island v. Innis, 446

U.S. 291, 301 (1980).

      In this matter, Defendant’s son, who is presently sixteen (16) years old, was,

to our understanding, questioned by law enforcement agents when the Search

Warrant was executed at Defendant’s residence, where her son also resides, on

February 9, 2021. Although Defendant’s son is in no way involved, or alleged to

be involved, in this conduct alleged against Defendant in this matter, we

understand that her son was nonetheless expressly questioned during the execution

of the Search Warrant, constituting an “interrogation” for purposes of Miranda.

See Innis, 446 U.S. at 301.

             B.    Defendant’s Son Was “In Custody” When His
                   Statement Was Allegedly Given.

      The U.S. Supreme Court has held that an individual is “in custody” for

purposes of Miranda if a reasonable person in the same situation would “have felt

he or she was not at liberty to terminate the interrogation and leave.” Thompson v.

Keohane, 516 U.S. 99, 112 (1995), superseded by statute on other grounds, 28

U.S.C. § 2254.

      While the mere fact that an individual has been temporarily detained during

the execution of a search warrant does not by itself place him “in custody”, if the

                                        17
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 18 of 28




officer interrogates the individual beyond the limited questioning required to

execute the warrant (e.g., identity, residence, etc.), Miranda warnings are required.

United States v. Kim, 292 F.3d 969, 976 (9th Cir. 2002) (if officers “had asked

questions going beyond a brief” inquiry related to the search, Defendant “would, it

appears, have been entitled to Miranda warnings”).

      An individual can be “in custody” even if interrogated in his own residence.

See, e.g., Orozco v. Texas, 394 U.S. 324, 326–27 (1969) (holding that defendant

was “in custody” despite being interrogated in his own bed at the boarding house

where he resided); United States v. Craighead, 539 F.3d 1073 (9th Cir. 2008). As

stated by the Ninth Circuit Court of Appeals, “If a reasonable person is

interrogated inside his own home and is told he is ‘free to leave’, where will he go?

. . . To be ‘free’ to leave is a hollow right if the one place the suspect cannot go is

his own home.” Id. at 1083.

      The Craighead court also noted that isolation from others is a “crucial”

factor in determining whether a suspect was “in custody.” Id. at 1086–87 (citing

Miranda, 384 U.S. at 445–46, 449–50). Similarly, the Fourth Circuit Court of

Appeals held in United States v. Hashime, 734 F.3d 278, 285 (4th Cir. 2013), that a

defendant who was interrogated in a storage room of his basement was “in

custody” for purposes of Miranda, warranting reversal of his conviction where

Miranda warnings were not given until well into the interrogation.


                                          18
   Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 19 of 28




      Defendant has advised that it is her understanding that early in the morning

on February 9, 2021, numerous law enforcement agents and vehicles descended

upon her home to execute the Search Warrant.           It is Defendant’s further

understanding that law enforcement agents blocked access to the street surrounding

her home and that they pointed a weapon at her minor son when he answered the

front door to home. Finally, Defendant has advised that the agents then proceeded

to interrogate Defendant’s son while performing a search of the residence. Under

these circumstances, Defendant’s teenage son would not have felt free to leave and

was, therefore, clearly “in custody” for purposes of Miranda. See Keohane, 516

U.S. at 112; Craighead, 539 F.3d 1073.

            C.    Any Statements Alleged to Have Been Made by
                  Defendant’s Son to Law Enforcement on February 9,
                  2021 Must Therefore Be Suppressed Due to the
                  Agents’ Failure to Comply with Miranda.

      Statements made in violation of Miranda must be suppressed, even if they

were voluntarily given. Miranda, 384 U.S. at 444. Put another way, “[s]tatements

stemming from the custodial interrogation of an individual are presumed

involuntary, and therefore inadmissible, unless the authorities administer the now

familiar warnings first set forth in Miranda.” United States v. Groezinger, 625

F.Supp. 2d 145, 157 (S.D.N.Y. 2009).

      Defendant has advised that her son was not advised of his Fifth Amendment

rights, as required by Miranda v. Arizona, prior to, or at any time during, his

                                         19
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 20 of 28




custodial interrogation on February 9, 2021. Accordingly, any statements alleged

to have been made by Defendant’s son to law enforcement during execution of the

Search Warrant on February 9, 2021 were taken in violation of Miranda and his

Fifth Amendment rights and must be suppressed. See Miranda, 384 U.S. at 444.

Moreover, any evidence derived from these statements must also be suppressed as

“fruit of the poisonous tree”. Wong Sun, 371 U.S. at 484.

                        POINT TWO: MOTIONS TO COMPEL

      I.     Defendant Moves for Disclosure of Any and All Statements
             Alleged to Have Been Made by Defendant to Law
             Enforcement Agents Regarding this Matter.

      Federal Rule of Criminal Procedure 16(a) requires the Government to

disclose, among other things, “the substance of any relevant oral statement made

by the defendant, before or after arrest, in response to interrogation by a person the

defendant knew was a government agent if the government intends to use the

statement at trial” and “any relevant written or recorded statement by the defendant

if: (i) statement is within the government's possession, custody, or control; and the

attorney for the government knows—or through due diligence could know—that

the statement exists; (ii) the portion of any written record containing the substance

of any relevant oral statement made before or after arrest if the defendant made the

statement in response to interrogation by a person the defendant knew was a

government agent.”


                                         20
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 21 of 28




      Accordingly, Defendant hereby requests that the Court order the

Government to disclose any oral, written, or recorded statement alleged to have

been made by Defendant within the Government’s custody, possession, or control,

as required by Rule 16(a).      Defendant further reserves the right to bring an

additional application to suppress any such statement, once provided by the

Government, on any available grounds.

                      POINT THREE: SCHEDULING MOTIONS

       I.    Defendant Requests the Court Declare the Case as Complex
             and Extend Trial and Scheduling Dates.

      Defendant respectfully requests that the Court declare the case as complex

and extend trial and scheduling dates. As noted in prior section, the Indictment

charges Ms. Wiggins with two (2) counts of bank fraud in violation of 18 U.S.C. §

1344(1), two (2) counts of making a false statement to a bank in violation of 18

U.S.C. § 1014, and five (5) counts of money laundering in violation of 18 U.S.C. §

1957. The facts underlying this Indictment are complex and will involve extensive

pretrial preparation and discovery.

      The Government and Defense are attempting to coordinate discovery

without involving the Court. Nevertheless, discovery has entailed, and will entail,

making available numerous documents the United States obtained from banks, loan

processors, and others, with a total size of at least 2.3 gigabytes, as well as

reviewing extensive discovery materials provided by the Government to the

                                        21
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 22 of 28




Defense. Defendant’s analysis of this evidence is likely to be time consuming, in

that it will require detailed examination and analysis of numerous financial

transactions.

      Due to the unusual and complex nature of the case, it is “unreasonable” to

expect adequate preparation for pretrial proceedings and the trial itself within the

time limits established by the Speedy Trial Act. See 18 U.S.C. § 3161(h)(3)(7)(B).

The Defense submit that, under the circumstances, to proceed on the currently

scheduled trial date of May 11, 2021, would significantly jeopardize Defendant’s

ability to defend herself against the pending charges.

      The Defense also submit that the failure to grant a continuance in this case

would deny Defendant the reasonable time necessary for effective preparation,

taking into account the exercise of due diligence, and would result in a miscarriage

of justice. Id. Finally, the Defense submits that the ends of justice served by

granting a continuance outweigh the best interest of the public and the Defendant

in a speedy trial. See 18 U.S.C. § 3161(h)(3)(7)(A).

      According, Defendant respectfully requests that the Court declare this a

“complex case” pursuant to 18 U.S.C. § 3161(h)(3)(7)(A) and postpone trial in this

matter until at least mid-November, 2021. In consideration, we ask that the Court

note that Defense Counsel, Patrick Mullin, is presently scheduled to appear in

Court in the following matters this year: (a) July 20, 2021 in the matter of United


                                         22
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 23 of 28




States v. Randolph Morris (No. 5:21-cr-14) in the U.S. District Court for the

Eastern District of Kentucky; (b) August 23, 2021 in the matter of United States v.

Eric Yong Woo, et al. (No. 1:19-cr-334) in the U.S. District Court for the Eastern

District of Virginia; and (c) October 25, 2021 in the matter of State of Iowa v.

Justin Hodges (FECR328600) in the Iowa District Court for Polk County.

      The Government has advised via a March 11, 2021 email that, while it

opposes declaring this a “complex case”, it would be amenable to a November,

2021 trial date.

      II.      Defendant Requests Leave to File Additional Motions as
               They Become Appropriate.

      Defendant hereby reserves the right to file additional motions not currently

contemplated, including the right to move to suppress evidence offered by the

Government, that may arise due to discovery not yet provided or other arising legal

or factual issues.

                                  CONCLUSION

      For all of the foregoing reasons, Defendant respectfully requests that the

Court grant Defendant’s foregoing Motions, as well as such other and further relief

as the Court may deem just and proper. Defendant requests the opportunity to

present oral argument through Counsel on these motions, if the Court deems it

appropriate.



                                        23
   Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 24 of 28




                                                      Respectfully Submitted,

                                                        /s/ Patrick A. Mullin
                                                       Patrick A. Mullin, Esq.
                                              45 Rockefeller Plaza, Suite 2000
                                                  New York, New York 10111
                                                               (212)639-1600
                                    Attorney for Defendant, LaDonna Wiggins

Dated: March 16, 2021
       Fort Lee, New Jersey




                                    24
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 25 of 28




                       CERTIFICATE OF WORD COUNT

    This document is in compliance with the Court Procedures because it has been

prepared in a proportionally spaced typeface using Microsoft Word 2016 in 14-

point Times New Roman font and contains 3,595 words, excluding the case

caption, table of contents, table of authorities, signature block, and certificates.

                                                                 /s/ Patrick A. Mullin
                                                                Patrick A. Mullin, Esq.




                                           25
    Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 26 of 28




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF TEXAS
                           Houston Division
____________________________________
LADONNA WIGGINS,                     ]     Hon. Charles Eskridge, U.S.D.J.
Defendant                            ]         Pretrial Omnibus Motions
       v.                            ]           No. 4:21-cr-00066-1
UNITED STATES,                       ]               Criminal Action
Plaintiff.                           ]
___________________________________ ]

                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of Defendant’s Pretrial Omninus Motions

accompanying Memorandum of Law has been served via the ECF system for the

U.S. District Court for the Southern District of Texas upon Zahra Fenelon,

Assistant United States Attorney, Southern District of Texas.

Dated: March 16, 2021
       Fort Lee, New Jersey
                                                            /s/ Patrick A. Mullin
                                                           Patrick A. Mullin, Esq.
                                        Attorney for Defendant, LaDonna Wiggins




                                        26
   Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 27 of 28




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF TEXAS
                           Houston Division
____________________________________
LADONNA WIGGINS,                     ]     Hon. Charles Eskridge, U.S.D.J.
Defendant                            ]                  Order
       v.                            ]           No. 4:21-cr-00066-1
UNITED STATES,                       ]              Criminal Action
Plaintiff.                           ]
___________________________________ ]

      THIS MATTER having been brought before the Court on motion of

Defendant, LaDonna Wiggins, by and through Counsel, for an Order, and the

Court having considered the matter and good cause appearing,

      IT IS on this ____ day of ________, 2021,

      ORDERED that:

      1.    Any and all evidence obtained through, or derived from, the execution

            of a search warrant at Ms. Wiggins residence on February 9, 2021 be

            suppressed;

      2.    Any and all statements alleged to have been made by Ms. Wiggins’

            minor son to law enforcement on February 9, 2021, as well as any and

            all evidence derived from such statements be suppress;

      3.    The Government immediately disclose any oral, written, or recorded

            statements alleged to have been made by the Defendant to law

            enforcement or other Government agents regarding this matter;



                                       27
Case 4:21-cr-00066 Document 11 Filed on 03/16/21 in TXSD Page 28 of 28




  4.    This case be designated as “complex” pursuant to the Speedy Trial

        Act and that trial and scheduling dates be extended accordingly; and

  5.    The Defense be granted leave to file additional motions as additional

        information and discovery materials become available.



                                     _________________________________
                                        Honorable Charles Eskridge, U.S.D.J.




                                   28
